DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patent application publication US 2009/0071 281 A1 to Fisk discloses a remotely controlled packable robot (robot 10 and control unit 40) comprising:
a chassis (having wheels 50a and 50b) with a top surface and a bottom surface;
a motive subsystem (tracks 12a and 12b) for maneuvering the chassis;
an open channel under the robot defined by the bottom surface of the chassis and the motive subsystem (see Fig. 1 between tracks 12a and 12b);
a camera assembly (camera 16);
a robot arm (arm assembly 22) including a rotatable shoulder, an upper arm (lower arm 24) pivotable with respect to the shoulder, a forearm (upper arm 26), an elbow (connection between the upper arm 26 and the lower arm 24) between the upper arm and the forearm, a wrist (wrist 34) connected to the forearm, and a gripper (gripper 32) attached to the wrist (wrist 34).

However, Fisk does not explicitly disclose:

a forward camera assembly base member mount for the camera and pivotable with respect to the chassis to store the camera assembly underneath the robot in said open channel; and
a camera mount for retaining the camera assembly on the shoulder of the robot arm.  In particular, Fisk does not disclose folding or storing the camera underneath the robot.  The robot arm can be folded but is not necessarily underneath any components because the base unit 60 is between the tracks.  Other prior art does not teach this singly or in combination.  Claims 2 — 25 depends from independent claim 1, and therefore, are also allowed.  Independent claims 26 and 34 include similar allowable subject matter.  Therefore, claims 26 — 34 are also allowed.

Regarding independent claim 35, the prior art discloses a remotely controlled robot comprising:
a chassis;
a drive subsystem for the chassis including at least two drive motors;
an electronics section in the chassis.  However, the prior art does not disclose the following configuration for current draw:
first and second batteries each including a current draw limiting circuit preventing further power draw from the battery if the battery current draw exceeds a first current level; and

a first stage configured to:
provide current to the robot electronics section, balance the current draw from the first and second batteries to said electronics section and drive motors, and limit the current draw from the first and second batteries to a second level less than the first current level, and a second stage configured to:
provide current to the robot drive motors, and limit said current draw to a third level less than said second level.  The prior art does not disclose this singly or in combination.  Claim 36 depends from independent claim 35, and therefore, is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611         

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611